        Case 2:19-cm-80228-JWL Document 24 Filed 09/09/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

United States of America,

                    Plaintiff,

v.                                                            Case No. 19-80228-JWL


Darrian Jeffrey Summers
a/k/a Melissa Summers,

                    Defendant.

                                 MEMORANDUM & ORDER

      In May 2020, the court revoked the defendant’s supervised release after finding the

defendant in violation of the terms of her supervised release. The court sentenced the defendant

to one year and one day of imprisonment. Thereafter, defendant filed a motion asking the court

to order that she be placed in a community corrections facility (otherwise known as a “halfway

house”) for the final 6 months of her sentence. The court dismissed that motion for lack of

jurisdiction. Specifically, the court held that the statute referenced by defendant, 18 U.S.C. §

3621(b), did not authorize the court to modify defendant’s sentence and that, to the extent

defendant’s motion was construed as a § 2241 habeas petition, defendant had not exhausted her

administrative remedies. Defendant now moves for reconsideration (doc. 21) of the court’s

memorandum and order. The motion is denied in part and granted in part.

      In her motion, defendant does not actually seek reconsideration of the court’s prior ruling.

Instead, she asks the court for different relief entirely—she asks the court to recommend to the

Bureau of Prisons that she be placed in a halfway house for the final 6 months of her sentence. To
        Case 2:19-cm-80228-JWL Document 24 Filed 09/09/20 Page 2 of 3




the extent, then, that defendant asks the court to reconsider the substance of its prior ruling, the

motion is denied. To the extent the motion is one for a recommendation that the BOP consider

earlier release to a halfway house,1 the motion is granted in part. As defendant highlights in her

motion, 18 U.S.C. § 3621(b)(4)(B) provides that even though the BOP has ultimate responsibility

for the defendant’s placement, the BOP shall consider any statement the sentencing judge makes

recommending the appropriate type of correctional facility. The court, then, recommends that the

BOP, if practicable and if consistent with the institution’s standards, consider defendant for early

placement in a halfway house or residential reentry center prior to the end of her sentence and that

such placement be “of sufficient duration to provide the greatest likelihood of successful

reintegration in the community.” See 18 U.S.C. § 3624(c)(6)(C).



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

reconsideration (doc. 21) is denied in part and granted in part.




1
 The government has not addressed this aspect of defendant’s motion and, thus, has not suggested
that the court lacks the authority to make a recommendation at this juncture. And the court
concludes that it does have the authority to do so. See United States v. Brattin, 2016 WL 4467897,
at *2 (D. Nev. Aug. 23, 2016) (concluding that court could make placement recommendation
more than 14 days after judgment; neither Rule 35 nor Rule 36 applied and recommendation was
separate and apart from judgment) (citing United States v. Palacios, 2007 WL 2410389, *3 (S.D.
Cal. July 14, 2007) (declining to amend judgment under Federal Rule of Criminal Procedure 36
and instead issuing order recommending placement in an RRC for final six months of
incarceration)).
                                                 2
        Case 2:19-cm-80228-JWL Document 24 Filed 09/09/20 Page 3 of 3




       IT IS FURTHER ORDERED BY THE COURT THAT the court recommends that the

BOP, if practicable and if consistent with the institution’s standards, consider defendant for early

placement in a halfway house or residential reentry center prior to the end of her sentence.



       IT IS SO ORDERED.



       Dated this 9th day of September, 2020, at Kansas City, Kansas.



                                                  s/ John W. Lungstrum___
                                                  John W. Lungstrum
                                                  United States District Judge




                                                 3
